Taylor, J.,
dissenting.
I agree with Mr. Justice Eelis in his dissenting opinion, but go further in my construction of the words in the Act: “jointly engagéd in performing- the act causing the injury.” My view is that the fellow servants included in the quoted words are all co-employees who are there present doing anything or part of anything that contributes to the bringing about or production of ,the immediate act that causes the injury.
Illustration: In this case we had the fireman (the *338plaintiff) producing the steam or motive power by which the log- that hurt him was moved at all, the engineer who manipulated the steam engine and ropes and tackle that-hoisted the logs from the water, and another employee or two in boats adjusting the hooks into the logs by which they were hoisted. In the absence of the particular work that each of them did there could not have been a like accident. My view is that all of these employees were within the words of the statutes “fellow-servants who were conjointly engaged in the performance of. the act that caused the injury.”